PER CURIAM.
Defendant, appearing with counsel, pleaded guilty *296to obtaining money by false pretenses in violation of OES 165.205. She was given the maximum sentence.
On appeal she contends (1) that she was not fully advised of her rights, and (2) that the sentence was excessive.
Her first assignment of error presents no issue for review. OES 138.050; State v. Brudos, 3 Or App 239, 471 P2d 861, Sup Ct review denied (1970).
Her second assignment of error has no merit.① State v. Fraley, 2 Or App 238, 467 P2d 683 (1970).
Affirmed.

 While it is not determinative of the issue, we note from the record that defendant is not a first offender.